Citation Nr: 1619270	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for intestinal damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had verified active service from September 1975 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that confirmed and continued a previous denial of entitlement to service connection for intestinal damage.

On her February 2000 Substantive Appeal (VA Form 9), the Veteran indicated that she desired a Board hearing at the RO before a member of the Board.  However, in May 2013, she withdrew her request for a hearing.

In July 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, this case must again be remanded for additional development.  Initially, the July 2013 Board remand directed that a physician review the claims file and examine the Veteran.  The May 2014 Disability Benefits Questionnaire (DBQ) reflects that a physician assistant (PA) conducted the examination and rendered a negative nexus opinion.  Hence, the directions in the remand were not completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition to the fact that a PA conducted the examination, the PA-examiner provided little, if any, rationale for the opinion rendered.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Further, entries in the Veteran's VA outpatient records suggest that there may be additional private records which may shed light on the case.
The Veteran has a medical history of numerous abdominal surgical procedures. Private records describe her as a poor historian, as she is diagnosed with an acquired mental disorder.  A December 2011 outpatient entry reflects that a VA physician, Dr. H, noted in October 2010 that his review of "old records" stored at Mt. Nittany Medical Center (MNMC), State College PA, noted an unsuccessful attempt to take the small bowel from the left adnexa.  (06/20/2012 VBMS entry-Medical Treatment Record- Government Facility at 11-12).  Other VA records note that the Veteran reported a bowel injury at age 34, which would have been in 1989.  (05/17/2012 VBMS entry-Medical Treatment-Government Facility at 1, 16).

The Veteran's documented medical trail, except for general references, is essentially silent for the period between her discharge from active service and May 2000.  The AOJ obtained records from MNMC, which were dated from 2005 to 2007.  Although the request from the AOJ did not state a date range, neither did it specifically request that MNMC search any archived records extant.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtained appropriate current releases from the Veteran and again inquire of MNMC, PA.  Ask the records custodian to search for any records extant, to include any archived records, for the period prior to 2006 that are associated with the Veteran.  All efforts to obtain the records must be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, send the claims file to an OB-GYN physician for a medical nexus review.  Ask the OB-GYN reviewer if, based on the review of the claims file, there is at least a 50-percent probability that the Veteran sustained intestinal damage due to abdominal surgical procedures, to include laparotomies?  If so, is there at least a 50-percent probability that any intestinal damage was causally connected to the October 1975 in-service exploratory laparotomy, or otherwise causally connected to her active service?

Please advise the OB-GYN reviewer that a complete explanation and rationale must be provided for any opinion rendered; and, that the absence of medical documentation, alone, is not a sufficient rationale without an explanation as to why.

3.  Thereafter, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




